Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-6 Under the Securities Exchange Act of 1934 Registration Statement No. 333-163040 Subject Company: Merix Corporation Commission File No. 001-33752 JANUARY 4, 2 Merix Corporation Announces Second Quarter Fiscal 2010 Results BEAVERTON, OR (Marketwire - January 04, 2010) - Merix Corporation (NASDAQ: MERX) today announced consolidated financial results for the second quarter of fiscal 2010 ended November 28, 2009. Highlights Sequential quarterly revenue growth of 23% was evenly balanced between the Company's North America and Asia operating segments with 24% and 22% growth, respectively Growth in the strategic Defense and Aerospace segment grew 26% sequentially to its highest level in Company history Second quarter book to bills of 1.11 in North America and 1.12 in Asia Gross margins more than doubled to 12.7% of revenue Net income of $0.5 million represents an $8.7 million sequential quarterly improvement and the Company's first profitable quarter since February 2007 Financial Results The Company reported net income of $0.5 million, or $0.02 per diluted share, on revenue of $71.3 million for the second quarter of fiscal 2010, which compares to a net loss of $6.1 million, or $0.29 per diluted share, on revenue of $76.9 million in the second quarter of fiscal 2009. Included in the fiscal 2010 second quarter income was $1.5 million of special items related to income tax benefits and the reversal of a customs penalty accrual, partially offset by professional fees primarily relating to the recently announced merger with Viasystems Group, Inc. Commenting on the recent second quarter performance, Michael D. Burger, President and Chief Executive Officer, said, "We are extremely pleased with our second quarter financial performance. The increased order activity we reported last quarter extended throughout the second quarter, resulting in 23% sequential quarter revenue growth and a strong book to bill of 1.12. Our results also benefited from exceptional factory performance and continued cost management, resulting in over 40% of our sequential quarterly revenue increase flowing through to the bottom line." Looking ahead Mr. Burger commented, "December demand traditionally trends downward due to the Christmas and New Year's holidays; however, despite these seasonal factors, we have continued to see very good bookings during the month of December. Visibility is still somewhat limited, but we remain optimistic about third quarter North America and Asia demand due to our increased backlog coupled with extended lead times. Production volumes in both North America and Asia will be affected by limited holiday down-times during our third quarter." Merix' overall second quarter gross margins averaged 12.7% of revenue compared to 7.8% and 6.1% in the second quarter of fiscal 2009 and first quarter of fiscal 2010, respectively. The dramatic improvement in both North America and Asia gross margins is primarily due to improved factory utilization resulting from increased revenue levels combined with the cost structure and efficiency improvements made during the last twelve months. Operating expenses totaled $9.7 million in both the first and second quarters of fiscal 2010. Exclusive of non-recurring items, primarily associated with our pending merger with Viasystems Group, Inc. and restructuring actions, operating expenses totaled $8.1 million in the second quarter of fiscal 2010 compared to $8.0 million in the first quarter of fiscal 2010, respectively. The Company's balance sheet is healthy. Working capital metrics are excellent with count back DSO improving three days to 62 days, inventory turns were nearly 15 times per year and DPO increased three days to 61 days. The Company also reduced its bank borrowings by $5 million during the quarters. Liquidity, which the Company defines as cash on hand plus amounts available to be borrowed under its two bank credit facilities, remained relatively unchanged at approximately $60 million. Earlier today, the Company announced the signing of a binding agreement to sell its idle Hong Kong property. The sale is contingent upon approval by the Hong Kong Science and Technology Park and the buyer completing required financing. Upon closing, the Company expects to receive approximately $9.5 million in net proceeds from the sale and it is anticipated to close in the spring of Conference Call and Webcast Information Merix will conduct a conference call and live webcast Monday, January 4, 2010 at 2:00 p.m. PT. Management will discuss second quarter fiscal 2010 financial results, provide a qualitative discussion regarding our business outlook and comment further on the strategic direction of the Company. To access the webcast, log on to www.merix.com. An online replay of the webcast will be available at 4:00 p.m. PT on January 4, 2010 and a telephone replay will be available from 4:00 p.m. PT on January 4, 2010 until 11:59 pm PT on Monday, January 11, 2010 by calling (320) 365-3844, access code About Merix Merix is a leading manufacturer of technologically advanced, multilayer, rigid printed circuit boards for use in sophisticated electronic equipment. Merix provides high-performance materials, quick-turn prototype, pre-production and volume production services to its customers. Principal markets served by Merix include communications and networking, computing and peripherals, test, industrial and medical, defense and aerospace, and automotive end markets in the electronics industry. Additional corporate information is available on the internet at www.merix.com. Forward-Looking Statements This release contains "forward-looking statements" within the meaning of the Securities Litigation Reform Act of 1995 relating to the Company's business operations and prospects, including statements related to estimates of financial results for future reporting periods that are made pursuant to the safe harbor provisions of the federal securities laws. These forward-looking statements, which may be identified by the inclusion of words such as "expects," "anticipates," "intends," "plans," "believes," "seeks," "estimates," "goals," "remains optimistic" and other similar expressions, are based on current expectations, estimates, assumptions and projections that are subject to change.
